 WILMINGTON FABRICATORS, INC. 57Wilmington Fabricators, Inc., Debtor-in-Possession and Teamsters Local 829, a/w International Brotherhood of Teamsters and Rodney Val-ladares  Wilmington Fabricators, Inc., Debtor-in-Possession and Rodney Valladares and Teamsters Local 829, a/w International Brotherhood of Team-sters. Cases 1ŒCAŒ30434, 1ŒCAŒ31010, 1ŒCAŒ32169, and 1ŒCAŒ32170 September 15, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On March 7, 1997, Administrative Law Judge Richard H. Beddow Jr. issued the attached decision.  The Re-spondent and the General Counsel filed exceptions and supporting briefs, and the Respondent filed a brief in response to the General Counsel™s exceptions.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified.3 1.  The Respondent excepts to the judge™s finding that it violated Section 8(a)(3) and (1) of the Act when it dis-charged employee Danilo Guzman in August 1993.  The Respondent contends that the General Counsel failed to prove that it knew that Guzman supported the Union or that it was motivated by union animus when it dis-charged Guzman.  We find no merit in the Respondent™s exception.                                                                                                                      1 The General Counsel filed a motion to strike the Respondent™s an-swering brief, styled as ﬁRespondent™s Reply Brief To Union™s Excep-tions and Brief to the Decision of the Administrative Law Judge,ﬂ because it did not comply with the requirements of Sec. 102.46(d)(1) and (2) of the Board™s Rules and Regulations.  Those sections require that an answering brief be limited to issues raised in the opposing party™s exceptions.  In this case, the Union did not file any exceptions and those filed by the General Counsel pertain only to apparently inad-vertent technical omissions in the judge™s notice to employees.  The Respondent™s answering brief, by contrast, addresses the substantive issues of timeliness, waiver, failure to recall employees from layoff, and failure to bargain.  Thus, in view of the fact that the Respondent™s answering brief is not limited to issues raised in any opposing party™s exceptions, we shall grant the General Counsel™s motion. 2 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings.  3 We find merit in the General Counsel's exceptions regarding the proposed notice to employees and shall correct the judge™s omissions in the notice and amend his recommended Order to include the corrected notice. It is apparent from the record that, as the judge found, the Respondent™s Hispanic employees were the driving force behind the Union™s organizing effort in the spring of 1992.4  The Union initially was contacted by Hispanic employees, two preelection meetings were held at the homes of Hispanic employees and attended only by His-panic employees, and the Union won the election by the precise number of Hispanic employees as are in the Re-spondent™s work force.  Moreover, soon after the elec-tion, the Union™s business agent, Arthur Lazazzaro, met with Hispanic employees on two occasions, once in the Respondent™s facility with a few employees, and then with a larger group of Hispanic employees in the Re-spondent™s parking lot after he was refused entry to the facility.  On each occasion, Lazazzaro™s interaction with the Hispanic employees was observed by Supervisor Wally French. Similarly, on June 30, 1992, employees elected an Hispanic employee, Felipe Collazo, to be their union steward.   The Respondent contends that these facts do not evi-dence its knowledge that its Hispanic employees as a group supported the Union.  We disagree.  Although each of these facts, in isolation, may not independently demonstrate that the Respondent knew its Hispanic em-ployees were union supporters, taken together they sup-port the judge™s finding.  Further, if the Respondent had any doubt as to the union sentiments of its Hispanic em-ployees before the election, that doubt was dispelled by events which occurred after the election.  Soon after the election, Hispanic employees complained to their super-visors that they were being denied overtime because of their support of the Union.  Moreover, these allegations were repeated in charges filed by Collazo and the Union with the Board, which were resolved pursuant to a set-tlement in February 1993 of pending Board complaints on these allegations. In October 1993, six Hispanic em-ployees filed a charge alleging that the Respondent laid off Hispanic employees in September 1993 because of their support for the Union.5  Given that the Respon- 4 The Union filed a petition to represent the production and mainte-nance employees at the Respondent™s Wilmington, Massachusetts facility, at which it manufactures metal office furniture and partitions, on April 10, 1992.  Following a Stipulated Election Agreement, an election was conducted June 11, 1992.  The Union won the election by a vote of 17 to 11, out of a total of 28 eligible voters.  5 The Regional Director issued a complaint in Case 1ŒCAŒ31010 al-leging that the layoff and refusal to recall Aquiles Cabrera and the refusal to recall Estervina Sanchez violated Sec. 8(a)(3) and (1).  The Respondent settled the complaint as to Cabrera, and he returned to work on January 10, 1994.  The Respondent™s failure to recall Sanchez is the subject of this proceeding. 332 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58dent™s Hispanic employees began complaining shortly 
after the election about the 
Respondent™s treatment of 
them in connection with their support for the Union, it is 
clear that the judge was correct
 in finding that, as of the 
date of the unfair labor practices at issue here, the Re-
spondent knew that its Hispanic work force was closely 
aligned with the Union.  
We also agree with the 
judge that the Respondent 
knew or believed that Guzman was a union supporter and 

that his discharge was motiv
ated by the Respondent™s 
union animus.  Guzman was injured in an automobile 
accident on June 21, 1994, while
 riding in the same vehi-
cle with Union Steward Coll
azo and Aquiles Cabrera, 
who was the subject of an unfair labor practice complaint 
issued January 6, 1994.  Collazo and Cabrera, who had 
also been injured in the accident, were permitted to re-
turn to work on July 25.  Guzman attempted to return to 
work 1 week later, and was informed that he had been 
discharged for violating an unpublished rule about absen-
teeism. 
The Respondent displayed its union animus during the 
organizing campaign when its president, Paul Winchell, 
told employees that he would oppose the Union with all 
his strength; that a union was the worst thing that could 
happen to a company; and that employees would be 
without work and lose their jobs.
6  This animus, the Re-
spondent™s knowledge that its Hispanic employees sup-
ported the Union, Guzman™s
 close association with 
known union supporters,  and the judge™s findings con-
cerning the circumstances su
rrounding the Respondent™s 
claim that Guzman had violated an absenteeism rule sup-
port a finding that the Respondent™s refusal to permit 
Guzman to return 
to work after the automobile accident 
was motivated at least in part by the Respondent™s union 
animus and its desire to eliminate yet another Hispanic 
employee from its work force.  See 
Armstrong Rubber 
Co., 283 NLRB 625, 635Œ637 (1987) (discharge unlaw-
ful if motivated by employer™s belief that discriminatee 
was union supporter).  See also 
PJAX, 307 NLRB 1201, 
1204 (1992).  
We are not persuaded by the Respondent™s argument 
that the fact that it permitted Collazo and Cabrera to re-

turn to work
 following the automobile accident demon-
strates that union animus was not a factor in its decision 
not to allow Guzman to return.  On the contrary, 
                                                          
                                                           
6 Winchell™s remarks occurred more than 6 months prior to the filing 
of the first unfair labor practice charge and were not alleged in the 
complaint as an unfair labor practice.  Nevertheless, this background 
evidence, which the Respondent does not factually dispute,  may be 
used to establish the Respondent's union animus.  See 
Oklahoma Fix-
ture Co., 314 NLRB 958, 959 fn. 3 (1994), enf. denied on other 
grounds 79 F.3d 1030 (10th Cir. 1996). 
Winchell admitted that, as to Collazo, who was the Un-
ion™s steward, it had earlier feared ﬁtroubleﬂ from him 
and for that reason did not lay him off in September 
1993, when other employees were laid off from work.  It 
is likely that the Respondent feared similar trouble if it 
did not permit Collazo, who remained at that time the 
union steward, to return to work after the accident.  Simi-

larly, Cabrera already had been
 the subject of an unfair 
labor practice complaint, which the Respondent settled 
earlier that year by returning him to work from layoff.  
Thus, of the three, Guzman was the only Hispanic em-
ployee who had not demonstrated that he would pose a 
risk of legal trouble for the Respondent if discharged.   
Accordingly, we agree with the judge that the General 
Counsel has proved that the Respondent was motivated 
by union animus when it discharged Danilo Guzman in 
August 1994; and, as explained in the judge™s decision, 
the Respondent has not demonstrated that it would have 

discharged Guzman even absent his union activity.  
Wright Line
, 251 NLRB 1083 (1980), enfd. on other 
grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1992), approved in 
NLRB v. Transportation 
Management Corp
., 462 U.S. 393 (1983). 
2.  We also reject the Respondent™s contention that the 
allegations concerning the Respondent™s failure to recall 
laid off employees, made as an amendment to the 
charges in Cases 1ŒCAŒ32169 and 1ŒCAŒ32170, are 
time-barred under Section 10(b) because the amendment 
was made in April 1996.  The original charge in Case 1Œ
CAŒ32169, filed October 3, 1994, alleged that the Re-

spondent violated Section 8(a)(3) and (1) when it dis-
charged Guzman. The origin
al charge in Case 1ŒCAŒ
32170, filed the same date, alleged that the Respondent 
violated Section 8(a)(5), (3), and (1) by subcontracting 
unit work.  Under establishe
d ﬁrelation backﬂ rules, a 
later filed charge will be not be deemed barred under 
Section 10(b) if it is ﬁclosely relatedﬂ to a timely filed 
charge.  Redd-I, Inc.,
 290 NLRB 1115 (1988).  Accord:  
Nickles Bakery of Indiana
, 296 NLRB 927 (1989).  The 
Respondent contends that 
the amendments are not 
closely related to the allegations in the original charges. 

We disagree.   The gravamen of the origin
al charge in Case 1ŒCAŒ
32170 is that the Respondent was engaging in subcon-
tracting without bargaining with the Union and with the 
unlawful motive of diverting work from its Hispanic em-
ployees in retaliation for their support for the Union.
7   7 The charge reads: 
On a date presently unknown within the past six months, the Em-
ployer has subcontracted bargaining unit work without notifying 
Teamsters Local 829, the certified bargaining agent; without bargain-
 WILMINGTON FABRICATORS, INC. 59The April 1996 amendment, likewise, alleges that the 
Respondent failed to recall laid-off Hispanic employees 
for the purpose of diminishing their number in the bar-
gaining unit because they
 supported the Union.
8  Both 
the original charge and the amendment are based on the 
legal theory that the Respondent is diverting work from 
employees who had supported 
the Union, which in each 
instance directly affected the availability of work for 
laid-off employees.
9  Moreover, the original charge and 
the amendment involve similar factual circumstances and 
sequence of eventsŠthat the Respondent employed a 
number of Hispanic employees in its work force; that  
those employees sought representation and supported the 
Union in the election; and that in retaliation for their 
support for the Union, the Respondent laid off and re-

fused to recall Hispanic employees, and hired non-
Hispanic employees in their place.  Finally, both the 
charge and the amendments involve similar defensesŠ
that the Respondent was motivated by legitimate reasons, 
and not union animus, in making job assignments and 
employment decisions.   Applying the test of 
Redd-I,
 supra, we find, therefore, th
at the amendments to Case 1Œ
CAŒ32170 are closely related to the original charge and 
are therefore timely.
10 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Wil-
mington Fabricators, Inc., Wilmington, Massachusetts, 
its officers, agents, successors, and assigns, shall take the 

action set forth in the Order,
 except that the attached no-
tice is substituted for that of the administrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
                                                                                            
 ing with that Union concerning either 
the decision or its effects; and in 
retaliation for the Union activity of its employees. 
8 The amended charge in Case 1ŒCAŒ32170 reads, in pertinent part: 
In or about September 1994, and continuing, the above named em-
ployer, unilaterally and without bargaining with the union, refused to 
recall unit employees and, at the same time, hired new employees.  In 
or about September 1994, and continuing, the above named employer 
refused to recall laid off employees because [sic] those employees had 
engaged in union activities.   
9 In particular, we note that the evidence in this proceeding shows 
that the unit work which had been subcontracted to the wife of one of 
the Respondent's supervisors, and 
which was performed at her home, 
was work of the type previously performed by employee Estervina 
Sanchez, who was at the time on layoff status.  See also fn. 11, below. 
10 The April 1996 amendments also closely track the allegations in 
Case 1ŒCAŒ31010, filed October 1993,
 which alleged that the Respon-dent™s failure to recall Estervina Sanc
hez from layoff, while at the same 
time subcontracting her work to the wi
fe of a supervisor, violated Sec. 
8(a)(3) and (1).  See 
NLRB v. Fant Milling Co
., 360 U.S. 301 (1959). 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discriminatorily terminate employees 
because they engage in union or other protected con-

certed activities. 
WE WILL NOT fail and refuse to recall laid-off em-
ployees because they engage 
in union or other protected 
concerted activities. 
WE WILL NOT fail and refuse to bargain collectively 
regarding wages, hours, a
nd other terms and conditions 
of employment with Teamst
ers Local 829, a/w Interna-
tional Brotherhood of Teamsters, the Union, as the ex-
clusive representative of ou
r employees in the appropri-
ate unit set forth below concerning the recall of laid off 

unit employees.  The appropriate unit is: 
 All full time and regular part time warehousemen, 

shippers, receivers, machine operators, welders and 
painters, but excluding all office clerical employees, 
guards, and supervisors as defined in the Act. 
 WE WILL NOT discriminatorily fail to notify the Un-
ion of any changed plans concerning the recall of laid-off 
unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Danilo Guzman full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, recall from layoff Estervina Sanchez and all other 

employees laid off in September 1993 who were also 
discriminatorily denied recall,
 without prejudice to their 
seniority or any other rights or privileges they previously 

enjoyed. 
WE WILL make Danilo Guzman, Estervina Sanchez, 
and all other employees who were discriminatorily de-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60nied recall whole for the loss of earnings and other bene-
fits resulting from the discrimination against them, less 
any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Danilo Gu
zman, and WE WILL, within 
3 days thereafter, notify him in writing that this has been 
done ant that the discharge will not be used against him 
in any way. 
WE WILL bargain in good faith with the Union as the 
exclusive collective-bargaining
 representative of all em-
ployees in the appropriate unit set forth above with re-
spect to the terms and conditions of recalling laid-off unit 
employees.  
 WILMINGTON FABRICATORS, INC. 
 Thomas J. Morrison, Esq., for the General Counsel. 
Philip G. Boyle 
and Nereyda F. Garcia, Esqs.,
 of Boston, Mas-
sachusetts, for the Respondent. 
DECISION STATEMENT OF THE CASE 
RICHARD H. BEDDOW, Administrative Law Judge.  This 
matter was heard at Boston, Ma
ssachusetts, on October 3, 1994, 
and September 30, and October 1 and 2, 1996.  The proceeding 
is based upon an initial charge filed July 30, 1993, by Interna-
tional Brotherhood of Teamsters Local Union No. 829, AFLŒ
CIO (the Union or Local 829) ag
ainst Wilmington Fabricators, Inc. of Wilmington, Massachusetts.  The Regional Director™s 
consolidated complaint dated Ap
ril 30, 1996, alleges that Re-
spondent violated Section 8(a)(1),
 (3), and (5) of the National 
Labor Relations Act (the Act) by
 threatening to deny employ-
ees overtime, by denying Felip
e Collazo the opportunity to 
work overtime, by failing and refusing to recall Estervina San-
chez from layoff, by discharging Danilo A. Guzman from em-
ployment, and by failing to notify
 the Union of its intentions 
and failing and refusing to recall 
laid-off employees, because of 
their union or other protec
ted concerted activities. 
Upon a review of the entire record in this case and from my 
observation of the witnesses and their demeanor, I make the 
following FINDINGS OF FACT 
I.  JURISDICTION 
Respondent is engaged in the 
manufacture, distribution, and 
sale of fabricated metal work stations and related metal furni-
ture and fixtures.  It annually 
ships goods valued in excess of 
$50,000 from its Wilmington location to points outside Massa-
chusetts and it annua
lly purchases and re
ceives goods and ma-
terials valued in excess of $50,
000 directly from points outside 
Massachusetts.  It admits that at
 all times material, is and has 
been an employer engaged in operations affecting commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act.  It also admits that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
The Respondent has been owned by Paul Winchell and his 
family since 1969.  It has e
xperienced periods of success and 
growth but also suffered major setbacks.  The Company has 

changed course, reduced or redirected its operations, as needed, 
and survived a bankruptcy from which it was discharged in 
November 1993. On two separate occasions before 1990, it laid off a signifi-
cant portion of its workforce.  The first layoff was in 1985, and 
approximately one-half of its 70 employees were laid off when 
it began to fabricate another pr
oduct line that required employ-
ees with different skill sets.  In 1989, 4 out of the remaining 25 
to 30 employees were laid off and not recalled after a crucial 
machine brokedown. 
In the spring of 1990, the Bank of New England called a note 
and froze all the funds in a company account that was not des-
ignated a payroll account and Winc
hell met the payroll from his 
personal funds, which effectively 
wiped out his savings and, as 
he believed he could not meet future payrolls, the Company 
laid off 12 out of approximately 
25 employees, only 3 of whom 
were later recalled. 
In early 1992, Louis Coiro was the supervisor of fabrication 
and Wally French was the supervisor of final assembly.  Re-

spondent employed about 30 em
ployees, of whom 19 were 
Hispanic employees.  At that same time employees Danilo 
Guzman and Rodney Valladares be
gan to speak about the need 
for a union among themselves and with other employees, in-
cluding Sergio Almonte and Teofilio Vidale Morales.  In 
March, Valladares called th
e Union and spoke with Dan 
McLaughlin, the secretary-treasurer, 
and as a result of this call, 
Arthur Lazazzero, a union business agent since January 1992, 
met with some of the Wilmi
ngton employees.  The meeting 
took place in late March or early April 1992 at the Valladares 
home and approximately 15 hisp
anic employees attended. 
The second meeting took place prior to April 10 at the home 
of Sergio Almonte and was at
tended by about 17 employees, 
again all of them were Hispan
ic.  Employees signed union au-
thorization cards or took blank 
union authorization cards back 
to Respondent™s facility.  Thereafter, the Union filed a 
representation petition on April 
10, 1992, and the parties signed a Stipulated Election Agreement on April 24, 1992.  After the petition was filed, and before the election, Respondent engaged 
in a vigorous antiunion campaign which included antiunion 
literature and meetings with employees in which Winchell said, 
among other things, that he w
ould oppose the Teamsters with 
all the strength that he had, that a union was the worst thing that 

could happen to a company, and that employees would be 

without work and lose their jobs. 
An election was held on June 11.  Of about 28 eligible vot-
ers, 17 votes were for the Union and 11 votes against.  On June 
22, 1992, the Union was certified as the representative of Wil-
mington employees. 
After the election, and continuing through September 1992, 
Respondent hired several new, non-Hispanic employees includ-
ing Chris Sullivan and James Pitman on June 15, Henry Ba-
growski on July 9, Mike DiRocco on July 15, Eugene Smith on 
July 22, Robert Silva and Alex Caporizzo on August 25, and 
Laura Michalski on September 8. 
 WILMINGTON FABRICATORS, INC. 61After the election, Union Ag
ent Lazazzero visited Respon-dent™s facility with a notice to
 post about a union meeting and 
spoke with Supervisor French.  French accompanied him to the 
timeclock area where Lazazzero spoke with about five employ-
ees, all of whom were Hispanic.  Later, when Lazazzero re-
turned Respondent™s facility, he was met by French and told 
that he could not come onto the property.  French said that 
Winchell had been upset over the f
act that he had been allowed 
into the plant earlie
r.  Lazazzero then met with about 15 His-
panic employees off the property but in the immediate area of 
the facility, while French watched.  On June 30, Felipe Collazo 
was made union steward and he 
thereafter distributed union 
dues and membership cards at Re
spondent™s facility.  He spoke 
with French about giving the documents out and was told that 
he could do it during breaks.  
Employee Almonte testified that immediately after the elec-
tion, he questioned Supervisor Coiro about why the Respondent 
had taken away his right to work overtime and that Coiro told 
him that Winchell had said that
 Almonte, Collazo, and others 
would not work anymore overtime because they had brought 
the Union in.  Aquiles Cabrera also
 testified that he approached 
Coiro and asked about working overtime and Coiro said that 

those that had voted for the Un
ion would not get overtime.  
Collazo testified that between
 June 30, 1992, when he was 
made steward, and July 16, 199
2, when he was out of work 
because of an on the job injury, he asked Coiro about overtime 

and was told that nobody was work
ing overtime.  He also said 
that as steward, he attended
 one negotiating session in July 
1993 where one of the issues raised concerned the pay rate of 
Estervina Sanchez.  After the election, Sanchez had told Union 
Agent Lazazzero that she thought she was being treated un-
fairly.  Sanchez had been empl
oyed by Respondent since Janu-
ary 1987, as an electrical assembler and was paid $6.75 per 
hour.  Paul LeMay had been employed since March 1992 in 
same classification but was paid $8.50 per hour.  When 
Lazazzero brought the subject 
up at negotiation the Company 
explained that although Sanch
ez and LeMay did the same 
work, LeMay handled heavier products. 
In February 1993, the Respondent settled a number of com-
plaints before the Board.  The complaint were based on unfair 
labor practice charges filed by
, among others, the Union and 
Collazo and involved, in part, an allegation concerning the 
assignment of overtime and the settlement included a backpay 
remedy of approximately $35,000. 
In March 1993, Almonte again approached Supervisor Coiro 
and asked him why he no longer worked overtime and Coiro 
told him that they could not work overtime because of 
Winchell™s instructions.  Morale
s and Collazo confirmed that 
Almonte immediately told them what Coiro had said.  After 
Coiro™s statement, Collazo did not receive any overtime, al-
though some other employees did.
  Specifically, between Janu-
ary and September 1993, Pat Ferullo (who had a welding job 

classification) worked about 19
0 hours of overtime.  Collazo 
had returned from a work-related injury in December 1992 and 

was on light duty through February 1993, when he was able to 
return to his regular duties.  At the time, Collazo was primarily 
a welder; however, he assertedly was capable of performing 
most, if not all, of the job f
unctions at Respondent™s facility. 
In June and August 1993, the Respondent failed to get major 
contracts that it had expected and as a result, it decided to lay 

off employees.  It determined 
that it would keep those employ-
ees who had been cross trained and had multiple skills and it 
planned to retain both Collazo and Ferullo, having them split 
the welding functions even though there was not enough weld-
ing work for two.  Ferullo immediately quit, however, leaving 
Collazo to work full time. 
By letter dated September 
13, 1993, the Respondent in-
formed the Union that it was laying off employees effective 
September 15.  The letter indicated that the layoff would extend 
through the week and that about 20 employees c
ould expect a 3-day layoff during the next 3 weeks.
  It specifically identified 
five employees that would not be 
laid off, it including Collazo.  
Winchell testified that Collazo was not laid off because Re-
spondent did not want any trouble from him.  The letter, which 
was delivered to Lazazzero, also stated that the bargaining unit 
employees would be recalled.  La
zazzero testified that he did 
not call the Employer because he understood that the layoff 
would be temporary.  Although 
Winchell said 
he anticipated that the layoff was going to be
 short term, many employees 
were not recalled and the Respondent did not notify the Union 
that the layoff would be extend
ed indefinitely.  Among those 
laid off were new employees Larry Copans, Laura Michelski, 

and Dick Kenneally, however, within a matter of weeks, they 
were recalled.  Otherwise, th
e Union did not respond to the layoff notification and it never requested to bargain about the 

matter. 
Alexander Caporizzo and Estervina Sanchez, both light as-
semblers, were laid off.  Caporizzo was a part-time employee 
who had less seniority than Sanch
ez (he was not an employee at 
the time of the election in June 1992) and Sanchez had trained 
Caporizzo.  In October 1993, Capor
izzo was recalled. Winchell 
stated that Caporizzo was recall
ed to do light housing assembly 
because there was only enough work for a part timer and that 
Sanchez was not recalled because she could not work in the 

light assembly area because of 
the weight and bulk of the prod-ucts being manufactured.  He al
so said that Sanchez would 
have cost the Employer more because of health insurance.  
During the investigation of the charge in Case 1ŒCAŒ31010, 
Winchell gave a sworn affidavit in
 which he stated that Super-visor William Dorris was building light assembly work at 
home.  In his testimony, however, Winchell said that William 
Dorris was not performing light 
assembly work at home but 
was taking them home where his wife performed the work.  
Winchell also said that even considering this work, there would 
not have been enough work for Sanchez.  Theresa Dorris con-
tinued performing light assembly work, the type work primarily 
done by Sanchez, through at least April 1996. 
Guzman was employed by the Employer from about June 6, 
1988, until his discharge on about August 1, 1994.  He was 
capable of doing most of the jobs in the Employer™s facility, 
had developed multiple skills, and was not laid off in Septem-
ber 1993 because of these factors.  He also worked extensive 
overtime.  On June 21, 1994, em
ployees Guzman, Cabrera, and 
Collazo were in an automobile accident.  After the accident, all 
of them went to Lawrence General Hospital.  While Collazo 
and Cabrera worked the next day, Guzman did not. Guzman 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62went to the hospital, had various tests done, and saw a chiro-
practor.  The next day, however
, both Collazo and Cabrera left 
work because they did not feel well.  On June 23, Guzman and 

his daughter went to the Employ
er™s facility and Guzman™s 
daughter gave a note from the chiropractor to the Employer.  
The note stated that Guzman was being treated for an injury 
and could not return to work.  With some small variation, Col-
lazo and Cabrera did the same thing.  Each of them received a 
note from the Company, dated June 23, which stated that before 
they could return to work they needed a note from their physi-
cian stating that they could do th
eir job.  By letter dated June 
28, the Company contacted Guzman™s chiropractor, stating that 

Guzman would need a note before
 he could return to work.  
Neither the June 23 note to Guzman nor the June 28 letter from 
the Employer to the chiropractor said anything about contacting 
the Company periodically to report his status but Guzman saw 
his chiropractor weekly and, weekly sent information about his 
physical status to the Employer.  Guzman also told Cabrera that 
he was sending these reports to the Respondent. 
On July 25, Cabrera and Collazo returned to work.  On Au-
gust 1, 1 week later, Guzman, received medical clearance to 
return to work and attempted to return.  He testified that he 
gave his clearance note to Supervis
or Coiro, but Coiro told him 
that there was no work for him and, according to Guzman, 
ﬁbrushed him off.ﬂ  Guzman attempted to involve Collazo and 
have him intervene with Coiro, but Coiro ignored these at-
tempts. 
Cabrera had been recalled on 
January 10, 1994.  Thereafter, 
Respondent did not recall any of the other employees who had 
been laid off in September 1993, however, hiring of new em-
ployees began when it hired Sean Riddell in September 1994, 
Ian Batchelder in October 1994,
 and Michael May and Mark 
Celata in November 1994, as re
gular full-time employees.  
None of these four individuals had been employed by Respon-
dent prior to their hire in la
te 1994 and the Respondent did not 
notify the Union of its actions. 
III.  DISCUSSION 
These proceedings arose after a contested election was con-
ducted and the Union won certification as the exclusive collec-
tive-bargaining representative of
 a unit of Respondent™s em-
ployees on June 22, 1992.  A review of the circumstances at the 
time of the election in June clearly establishes Respondent™s 
knowledge of employee union act
ivity and antiunion animus.  
At the time of the election, there were 30 employees in the unit, 
of whom 19 were Hispanic and 11 were non-Hispanic.  Prior to 
the election, the Union held a number of organizing meetings 
that were attended by only Hispanic employees and the Re-
spondent was aware of the union activity prior the second orga-
nizing meeting being held and well before the representation 
petition was filed.  Respondent immediately began a campaign 
designed to frustrate and defeat the Union.  After the election, 
the union representative met with Hispanic employees at Re-
spondent™s facility and was 
observed by Respondent.  The 
number of votes cast against the Union in the election was iden-

tical to the number of non-Hispanic employees employed at the 
time of the election, the hires 
made after the election were non-
Hispanic, and under these circum
stances, I agree with the Gen-eral Counsel™s contention that 
these facts support the inference 
that Respondent concluded that the employees that supported 
the Union were Hispanic. 
The Respondent and the Union engaged in limited bargain-
ing negotiations but did not succeed in reaching any agreement.  
Otherwise, the Respondent™s an
tiunion animosity did generate 
conduct which resulted in a number of changes of alleged un-
fair labor practices that substantially were resolved by a settle-
ment agreement, however, several other complaint allegations 
survived and are the subject of this proceeding.  These issues 
concern threats and denial of overtime opportunities, failure to 
recall one employee from layoff th
e discharge of one employee, 
and a general failure to recall laid-off employees.  Otherwise, 

as pointed out by the Respondent, the Union did not seek to 
bargain about the layoffs and recall.  Moreover, Collazo, the 
union steward, testified that he communicated with Lazazzero 
approximately three times per 
month from the time of the lay-
off until early 1994, and during that time period, Collazo told 
Lazazzero about the hiring of 
temporary and subcontract em-
ployees, including Teresa Dorris.  Collazo, as steward, never 

requested bargaining on any matter
 connected to the layoff or 
to the recall of laid-off employees.  Sometime after January 
1994, Lazazzero and Collazo stopped speaking and it appears 
that Lazazzero and the Union simply gave up making any ef-
forts for the bargaining unit. 
A.  The Overtime Issues 
Employees Almonte and Cabrera 
both testified that in 1992, 
shortly after the election, Supervisor Coiro said to them that 
those who had voted for or brought in the Union would not get 
overtime.  Coiro, on the other hand, gave credible testimony 
that he had surgery and was not at the Company between mid-
June and mid-August and I credit 
his denial of his participation in any conversation in which he 
made the alleged remarks.  He 
also denied making any similar statement to Almonte in March 
1993 and further explained that he
 does not speak more than a few words of Spanish, that Almonte and Cabrera probably un-
derstand only 20 percent of what he
 says in English and that he 
communicates with them by showi
ng them what he wants or by 
having Collazo act as a translator.  When Almonte testified 
about the March 1993 conversation he
 said only that Coiro said 
they could not work overtime because of Winchell™s instruc-

tions and responded, ﬁ[N]oﬂ to
 the General Counsel™s question 
of what if Coiro said, ﬁ[W]hat you should do if you didn™t like 
no overtime?ﬂ  He then changed his answer to yes after review-
ing his affidavit. 
Almonte said he understood (spoken) English ﬁbut not very 
much,ﬂ but could read English a lot.  He also said he under-stood what Coiro said in English about overtime.  Under these circumstances, it is not clearly established that Almonte cor-
rectly understood all of what Coiro might have said and I find 
credible only that in March 1993 Coiro said the employees 
could not work overtime because of Winchell™s instructions and 
I find no direct credible testimony that Coiro said anything in 

March 1993 about union involvement 
as it related to the over-
time situation.  Accordingly, 
I find that the General Counsel 
has failed to show a violation of Section 8(a)(1) in this respect as alleged in the complaint. 
 WILMINGTON FABRICATORS, INC. 63Although the record shows that Collazo became union stew-
ard, it otherwise shows that the Respondent specifically 
avoided selecting him for layoff 
for that same reason and I find no credible reason to indicate th
at he was denied overtime be-
cause of his status.  There is no credible evidence that Coiro 
made any statement linking Collazo
 to a denial of overtime.  
Otherwise, the Respondent™s re
cords and Winchell™s testimony 
show that there had been a generally companywide reduction in 
overtime at the time Collazo returned to work in February on 
light duty from an injury that 
caused several months absence 
from work.  The evidence shows that morning overtime was cut 
entirely, other overtime was reduced, and the use of overtime 
was limited to certain job categories such as press brake (a 
metal forming machine), paint line, and final assembly.  Al-
though Pat Ferullo (classified as a welder, as was Collazo) did 
work overtime in 1993, he worked this overtime in the press 
brake area, not welding, and I find that the Respondent has 
shown that it had legitimate business reasons for reducing over-
time and for selecting Ferullo, not Collazo for some of the lim-
ited overtime.  I find that the 
nonselection of Collazo for over-
time would have occurred in this manner regardless of Collazo 
position as union steward or the 
Union™s certification as bar-
gaining representative based on the support of its Hispanic 

employees, see the 
Wright Line analysis, infra
, and I conclude 
that no violation of Section 8(a)(1
) and (3) is shown as alleged. 
B.  Discharge of Danilo Guzman 
In proceedings involving changes in conditions of employ-
ment and disciplinary action ag
ainst employees, applicable law 
requires that the General Counsel meet an initial burden of 

presenting sufficient evidence to 
support an inference that the 
employees union or other protec
ted concerted activities were a 
motivating factor in the employer™s decision to change their 

conditions of employment or to
 discipline them.  Here, the 
record shows that the Respondent was aware of the employees™ 
union activity.  The credible ev
idence also supports an infer-ence that it was aware that the Hispanic employees had at-
tended union meetings and that a
ll were supporters of the Un-ion.  The Respondent also engaged in a strong antiunion elec-

tion campaign and engaged in ot
her conduct, most specifically 
the unrebutted statement by Supe
rvisor French to Union Repre-sentative Lazazzero after the Union was certified that Lazazz-
ero could not come on the property and that owner Winchell 
was upset that French had allowed it earlier, which clearly 
shows union animus attributable to the company owner. 
As noted by the Court in 
Town & Country Electric v. NLRB
, 106 F.3d 816 (8th Cir. 1997)Šan ALJ may properly use an 
employer™s attitudes about union
s as one factor in evaluating 
the credibility of the employer™s witnesses and drawing infer-
ences regarding the employer™s motive.  See 
York Products, 881 F.2d 542; Ballou Brick Co. v. NLRB,
 798 F.2d 339, 342 (8th Cir. 1986); 
McGraw-Edison Co. v. NLRB, 419 F.2d 67, 75 
(8th Cir. 1969). 
Under these circumstances, I draw such an inference and 
find that the General Counsel has met his initial burden by pre-
senting a prima facie showing sufficient to support an inference 
that the employees™ union activities were a motivating factor in 
Respondent™s subsequent decisi
on to not recall laid-off em-
ployees and to terminate Guzman.  Accordingly, the testimony 
will be discussed and the record evaluated in keeping with the 
criteria set forth in 
Wright Line, 251 NLRB 1083 (1980), see NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983), to consider Respondent™s defense and whether the Gen-
eral Counsel has carried his overall burden.   
As pointed out by the Court, in 
Transportation Management Corp., supra:  an employer cannot simply present a legitimate reason for its 

action but must persuade by a preponderance of the evidence 
that the same action would have taken place even in the ab-
sence of the protected concerted activity. 
 Here, the record shows that Guzman was a valued and long-
term employee, however, he was one of the initiators of the 
effort that brought in the Unio
n and he attended union meetings 
and voted in the election.  After being injured in the same car 
with Union Steward Collazo a
nd Cabrera in an automobile 
accident on June 21, Guzman initially notified Respondent 
about his condition on June 23 
and thereafter informed the 
Employer about his status.  When he was medically cleared to 

return to work on August 1 he got his paperwork, returned to 
Respondent™s facility and 
was refused employment. 
The Employer claims that Guzman was terminated because 
he violated an unwritten rule concerning absenteeism.  Guzman 
was not aware of any such rule and it is clear that the Respon-
dent, in its correspondence with Guzman after the accident, 
made no mention of this rule and the Company™s correspon-
dence to Guzman, as well as its note to his chiropractor seem 
only to be concerned with his ability to perform his job duties.  
Here, the mere fact that the Re
spondent did not discharge or act 
against a more prominent union
 supporter (Steward Collazo) 
with whom Guzman rode in the same carpool is irrelevant, 
especially since they followed slightly different procedures in 
notifying the Company.  Guzman testified that he mailed mate-
rial to the Company (in a postal 
service mailbox) which raises a 
presumption of delivery.  Although the Respondent claims it 
didn™t receive this in
formation, it was aware that his daughter 
had come to the Respondent and delivered a note from a doctor 

of chiropractory saying he was being treated and was unable to 
return to work and needed to be reevaluated in a week. 
Winchell testified that Guzman was terminated because the 
Company didn™t ﬁknow what happened to this guy, he just va-
porized for about a month and we didn™t hear anything.  We 
consider, and she wrote on her 
form to the Unemployment 
Board, that he had abandoned his job by not keeping us in-
formed as to what was going on.ﬂ 
In fact, Guzman obtained a clearance from his chiropractor 
dated July 28 and he attempted to return on Monday, August 1, 
but found that his timecard had been removed.  He went to 
Supervisor Coiro and testified that he gave him the doctor™s note but that Coiro said, ﬁ[Y]ou don™t have any more workﬂŠ
ﬁWinchell said that you don™t have any work.ﬂ  Winchell, how-
ever, testified that Coiro asked for a medical slip but Guzman 
didn™t have one.  Coiro testified th
at he asked for a slip but that 
Guzman never gave him a paper 
and that he did not remember 
if Guzman said anything in response to his demand.  Coiro did 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64not indicate that he made any e
ffort to have his remarks in Eng-
lish to Guzman translated to Spanish but did testify that he said: 
 [Y]ou can™t come back to work because you need a letter 
from your doctor because you™ve been out on an injury and 
you can™t come back without a doctor™s note so that we can 
put you on the proper work. 
 Coiro admitted that he was aware that the several employees 
had been in an accident and he reluctantly admitted that he 
ﬁprobablyﬂ had conversations (t
hat he didn™t remember), with 
Winchell (but not at any length), about Guzman status prior to 
August 1. Then, with out any further attempt to communicate with 
Guzman after he attempted to return, the Respondent then pro-ceeded to invoke its unpublished rule and without any further 
warning, request for compliance,
 or inquiry about Guzman™s 
understanding of what was require
d, it simply ended his em-
ployment. 
At one point Guzman and owner Winchell were the only two 
people in the plant trained and ab
le to operate one major piece 
of machinery.  Coiro testified the he and Winchell probably 
discussed Guzman™s status, yet no
thing was done to insure that 
Guzman understood what was supposedly required of him.  I 
am not persuaded that the Res
pondent would have taken such a 
cavalier approach to Guzman™s termination when it clearly 
knew he had attempted to return 
to work on August 1.  Instead 
of helping to clarify his status, it seized upon the opportunity to 
diminish the number of Hispanic union supporters remaining in the plant and abruptly ended hi
s long-term employment with 
the Company. 
I find that Respondent claim th
at it never received certain 
communication from Guzman is 
unlikely and I do not credit 
Coiro™s denial in this respect, 
however, it does not affect the 
ultimate conclusion herein.  Moreover, the fact that Guzman 
sought unemployment compensation when he understood he 
couldn™t come back to work provides no presumption or excuse 
for the Respondent™s actions and I conclude that the Respon-
dent has failed to show that it 
would have acted in this extreme 
manner with Guzman even in the absence of the union activi-
ties by Guzman and the other Hispanic employees.  Accord-
ingly, I find that the General 
Counsel has met 
his overall bur-den and has shown that Guzman™s
 termination violated Section 

8(a)(1) and (3) of the Act, as alleged. 
C.  Failure to Recall Estervina Sanchez 
Estervina Sanchez and Alex Caporizzo held the same job and 
were laid off on September 15,
 1993.  On October 1, only 
Caporizzo was recalled.  Sanchez was a Hispanic employee 
who had attended union meetings
 both before and after the 
election and she voted in the election.  She also approached the 

Union about a pay problem and the Union raised that issue with 
the Employer at negotiations and also filed an unfair labor prac-
tice charge on her behalf.  Accord
ingly, I find that Sanchez was 
both generally and specifically id
entified as a union supporter.  
Moreover, I credit her testimony that on one occasion Supervi-
sor Coiro told her to go to the Union for more money when she 
inquired about her pay rate. 
Although she was not recalled, 
the Respondent recalled a 
less senior non-Hispanic employ
ee (who had been trained by 
Sanchez and was not employed at the time of the election).  
Both were electrical assemble
rs, however, the Respondent of-
fered contradictory reas
ons for its failure to recall Sanchez.  At 
the hearing, Respondent claimed that the work was either too 
heavy or bulky for her and that her health insurance costs as a 
long-term employee would have 
been prohibitive.  During the 
investigation of the charge th
e Respondent offered a different 
set of reasons, including the possibility that there was not 
enough work for her and that she got more money on unem-
ployment compensation than she would get for part-time work.  
Moreover, the Respondent denied the fact that Teresa Dorris 
the wife of a supervisor, was doing light assembly work at 
home, work on the same type of units that Sanchez was most 
capable of doing.  The Respondent™s assertion that Sanchez 
lacked multiple skills and could not handle anything other than 
small assemblies is unpersuasive.  Sanchez testified that she 
wired and picked up lamp units of 25 or 30 pounds and also 

sometime had done packing in addition to assembly of power 
strip units. 
Here I find that the Respondent has pretextually downgraded 
Sanchez abilities as compared to the less senior non-Hispanic 
employee it recalled and it essen
tially avoided any duty to re-
call her to a full-time position by 
expanding its apparent use of 
a supervisor™s wife as a home subcontractor.  These circum-
stances do not constitute a persuasive showing that the Respon-
dent would have taken the same action in the absence of San-
chez™s use of the Union to plea 
for fair and equal wages and the 
other generalized union activities 
of the Hispanic workers and I 
conclude that the Respondent ha
s failed to meet its burden in this respect and I find that 
the Respondent™s abandonment of 
Sanchez after her layoff and its fa
ilure to recall her from layoff 
was discriminatorily motivated
 and would not have occurred 
but for the protected union activity.  Accordingly, I find that it 
violates Section 8(a)(1) and (3
) of the Act, as alleged. 
D.  Failure to Recall and Bargaining 
The record shows that Respondent laid off a majority of the 
employees represented by the 
Union in September 1993.  Re-
spondent notified the Union of the layoff 2 days before the 
layoff became effective; the notification indicated that the lay-
off was going to be of short duration and that employees would 
be recalled as economic conditi
ons allow.  While approxi-mately five employees were recalled, the last employee recalled 

was Aquiles Cabrera in January
 1994.  No employees were 
recalled after this date, however
, some workers were obtained through the service of a temporary employment agency and 
then, between September and November 1994, the Respondent 
hired four new regular full-time employee.  Respondent did not 
notify the Union that it was going to end the recall of the laid-
off employees. 
The Respondent™s last communi
cation with the Union was 
sent on December 10, 1993, and 
it indicates th
at a unit em-
ployee is taking leave and his positi
on will be tem
porarily filled 
by a supervisor and that Mike Direco would be recalled.  The 
Union™s failure to respond could 
allow the Respondent to infer 
that the Union acquiescence with
 its proposed action but the 
 WILMINGTON FABRICATORS, INC. 65failure to respond to this co
rrespondence or the September lay-
off notice is insufficient to show that the Union has abandoned 
the unit. 
The specific matter of recall of employees from layoff is a 
mandatory subject of bargaining.  
Quality Packaging, Inc.
, 265 NLRB 1141, 1149 (1982), and it is clear that Respondent never 
notified the Union of its decision to stop the recall of laid off 
unit employees.  The Union was not given an opportunity to 
bargain about the decision or effects of Respondent™s refusal to 
recall laid off employees and th
e Union was not notified that 
the Respondent was changing its originally communicate plan 

for recall of empl
oyees as economic conditions allow. 
Except as discussed above rega
rding employee Sanchez, the 
Respondent offers no legitimate r
eason for its failure to recall 
unit employees and the record is devoid of probative evidence 

establishing any lawful busine
ss reason for Respondent™s fail-ure to recall unit employees.  Under these circumstance, and in 
light of the overall record, it is cl
ear that the failure to recall is a 
further manifestation of Resp
ondent™s antiunion motivation 
and, accordingly, I find that its actions in this respect also are 
shown to violate Section 8(a)(1),
 (3), and (5) of the Act, as 
alleged. Lastly, it is noted that the general charges related to failure to 
recall were filed in October 1994 
shortly after the first regular 
full-time employee was hired in
 September and there was no 
intervening notice from the Respondent after the last laid-off 
employee was recalled in January 1994.  I find that this event 
triggered the 10(b) period and the charge therefore was timely.  
Moreover, I find that the amended April 1996 charge is ﬁclosely relatedﬂ to the factual situation and theory of timely 
change, see 
Redd-I Inc.,
 290 NLRB 1115 (1988), and I reaffirm 
my acceptance of the amended complaint. 
CONCLUSIONS OF LAW 
1.  Respondent is an Employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By discharging Danilo A. Guzman on August 1, 1993, 
and failing and refusing to recall Estervina Sanchez from layoff 
because of their union or other protected activity, Respondent 
has violated Section 8(a)(1) and (3) of the Act. 
4.  By hiring new employees and failing and refusing to re-
call laid off employees or to notify the Union of its changed 
plans in September 1994 and thereafter, Respondent has vio-
lated Section 8(a)(1), (3
), and (5) of the Act. 
5.  Except as found herein, Respondent otherwise is not 
shown to have engaged in conduct violative of the Act as al-
leged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
With respect to the necessary action, it is recommended that 
Respondent be ordered to reinstate employee Danilo A. 

Guzman, and to recall employee Estervina Sanchez and all 
other employees laid off in September 1993, who were dis-
criminatorily denied recall, to th
eir former jobs or substantially equivalent positions, dismissing, if necessary, any temporary 
employees or employees hired s
ubsequently, wit
hout prejudice to their seniority or other rights and privileges previously en-

joyed, and make them whole for 
any loss of earnings they may 
have suffered because of the discrimination practiced against 

them by payment to them of a sum of money equal to that 
which they normally would have earned from the date of the 
discrimination to the date or reinstatement in accordance with 
the method set forth in F. W. Woolworth Co., 90 NLRB 289 
(1950), with interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).
1 The Respondent also shall be ordered to remove from its files any reference to Guzman™s discharge and notify him in 
writing that this has been done and that evidence of the unlaw-
ful discharge will not be used 
as a basis for future personnel 
action against him.  And, becaus
e the violations also involve 
Section 8(a)(5) of the Act, Respondent also shall be ordered to 
bargain, upon request, in good faith for a reasonable period of 
time with the Union as the exclusive bargaining representative 
of the unit about terms and conditions of recalling unit employ-
ees from layoff.  Otherwise, it is not considered necessary that a 
broad Order be issued. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.-
2 ORDER The Respondent, Wilmington Fabr
icators, Inc., Wilmington, 
Massachusetts, its officers, agents, successors, and assigns shall 
1.  Cease and desist from 
(a)  Discriminatorily terminating or failing to recall any em-
ployee from layoff because of the employees engaging in union 
or other protected activities. 
(b)  Discriminatorily failing an
d refusing to recall laid-off 
employees or failing to notify th
e Union of its planned actions. 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Danilo 
A. Guzman and Estervina Sanchez immediate and full rein-
statement (or recall) and offer recall to all employees laid off in 
September 1993, who were discrimi
natorily denied recall and 
make them whole for all losses they incurred as a result of the 
discrimination against them, in the manner specified in the 
section the remedy. 
(b)  Within 14 days from the date of this Order, remove from 
its files any reference to Guzman™s termination and within 3 
                                                          
 1 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66days thereafter notify the employee in writing that this has been 
done and that evidence of the unlawful termination will not be 
used as a basis for future 
personnel action against him. 
(c)  Within in 14 days of a request by the Union bargain in 
good faith with the Union about the terms and conditions of 
recalling unit employees. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records  and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e)  Within 14 days after service by the Region, post at its 
Wilmington, Massachusetts, facilities copies of the attached 
notice marked ﬁAppendix.ﬂ3  Copies of the notice in both Eng-
                                                          
                                                                                             
3 If this Order is enforced by a Judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
lish and Spanish on forms provided by the Regional Director 
for Region 1, after being signed 
by the Respondent™s authorized 
representative, shall be posted by the Respondent and main-

tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps the 
Respondent has taken to comply. 
  National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 